Title: From Benjamin Franklin to Margaret Stevenson, 25 January 1779
From: Franklin, Benjamin
To: Stevenson, Margaret


Jan. 25. 1779.
It is always with great Pleasure when I think of our long continu’d Friendship, which had not the least Interruption in the Course of Twenty Years (some of the happiest of my Life) that I spent under your Roof and in your Company. If I do not write to you as often as I us’d to do when I happen’d to be absent from you, it is owing partly to the present Difficulty of sure Communication, & partly to an Apprehension of some possible Inconvenience that my Correspondence might occasion you. Be assured, my dear Friend, that my Regard, Esteem, & Affection for you are not in the least impair’d or diminish’d, and that if Circumstances would permit, nothing wuld afford me so much Satisfaction, as to be with you in the same House, & to experience again your faithful tender Care & Attention to my Interests, Health & Comfortable Living, which so long & steadily attach’d me to you, & which I shall ever remember with Gratitude.
I thought I had mention’d to you before; (and I believe I did, tho’ my Letter may have miscarried) that I had received the white Cloth Suit, the Sword, & the Saddle for Temple, all in good Order. I mention them now again because Polly tells me you had not heard of their Arrival. And I repeat my Thanks for your Care in sending them. I wore the Clothes a good deal last Summer.— There is one thing more that I wish to have, if you should meet with an Opportunity of sending it. I mean the Copper Pot lin’d with Silver to roast Fowls in by means of a Heater. I should also be glad of the Piece of Elephant’s Tooth. It is old Ivory, perhaps of the Time before the Flood, & would be a Rarity to some Friends here: But I doubt you will not be able to send them.
I rejoice to learn that your Health is establish’d, & that you live pleasantly in a Country Town with agreable Neighbours, & have your Dear Children about you. My Love to every one of them. I long to see them and you; but the Times do not permit me the Hope of it.— Why do you never write to me? I us’d to love to read your Letters, & I regret your long Silence. They were season’d with good Sense and Friendship, & even your Spelling pleas’d me: Polly knows I think the worst Spelling the best. I do not write to her by this Conveyance: You will let her know that I acknowledge the Receipt of her pleasing Letter dated the 11th Instant. I shall now only observe upon it, that I wonder how the Patent came to be taken out in Jacobs’s Name. I am sure he had no Claim to it; for when I first propos’d to him the making such Wheels, at Mr. Viny’s in the Country, he objected to it as impracticable. But Mr. Viny, who seiz’d the Thought & carried it into Execution, had certainly the best Right to the Patent.— I wish he would send me a good Drawing, with the Proportions, of the little Carriage without Horses, which his Children came once in to see us. How do they all do? & particularly my little Patient Bessum? Since my coming here, I have been told, that Mr Henley the Linen Draper had said, on my going to America, that I had gone away in his Debt. I can hardly believe it. Let me know if you have heard such a Thing, & what is the meaning of it. I thought he had been fully paid, & I still think so, & shall till I am assurd of the contrary.— Let me know at the same time how my Account stands with you.
You wish to know how I live. It is in a fine House, situated in a neat Village, on high Ground, half a Mile from Paris, with a large Garden to walk in. I have abundance of Acquaintance, dine abroad Six Days in seven. Sundays I reserve to dine at home, with such Americans as pass this Way; & I then have my Grandson Ben, with some other American Children from his School: If being treated with all the Politeness of France, & the apparent Respect & Esteem of all Ranks, from the highest to the lowest, can make a Man happy, I ought to be so. Indeed I have nothing to complain of but a little too much Business, & the Want of that Order and Oeconomy in my Family, that reign’d in it when under your prudent Direction. My Paper gives me only Room to add, that I am ever Yours most affectionately
 
Notation: To Margaret Stevenson
